UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04787 Franklin New York Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: _ 12/31/13 Item 1. Schedule of Investments. Franklin New York Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) Franklin New York Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 96.8% New York 91.9% Albany IDA Civic Facility Revenue, St. Peter's Hospital Project, Series A, 5.75%, 11/15/22 $ $ Brookhaven GO, Suffolk County, Public Improvement, Series B, 3.00%, 1/15/27 1/15/28 1/15/29 East Meadow Union Free School District GO, Nassau County, Refunding, 5.00%, 8/15/20 Erie County IDA School Facility Revenue, City School District of the City of Buffalo Project, Series A, 5.00%, 5/01/20 5.25%, 5/01/24 Erie County Water Authority Water Revenue, Refunding, 5.00%, 12/01/17 Harrison GO, Westchester County, Public Improvement, Refunding, 3.00%, 12/15/18 4.00%, 12/15/20 Islip Union Free School District GO, Suffolk County, Refunding, NATL RE, FGIC Insured, 5.00%, 7/01/18 Long Island Power Authority Electric System Revenue, General, Refunding, Series B, 5.00%, 9/01/26 Series A, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 12/01/19 Madison County IDA Civic Facility Revenue, Morrisville State College Foundation, Student Housing Project, Series A, CIFG Insured, 5.00%, 6/01/15 Monroe County GO, Public Improvement, Series A, Assured Guaranty, 4.50%, 6/01/20 4.75%, 6/01/23 Monroe County IDA School Facility Revenue, Rochester Schools Modernization Project, 5.00%, 5/01/26 Monroe County IDC Revenue, University of Rochester Project, Refunding, Series A, 5.00%, 7/01/25 7/01/27 MTA Revenue, Transportation, Series A, AGMC Insured, 5.50%, 11/15/22 Series A, AGMC Insured, 5.50%, 11/15/23 Series B, NATL Insured, 5.25%, 11/15/20 MTA Service Contract Revenue, Refunding, Series A, 5.50%, 7/01/15 5.75%, 7/01/18 Nassau County GO, General Improvement, Series A, AGMC Insured, 4.25%, 4/01/26 General Improvement, Series C, 4.00%, 10/01/24 Series A, 4.25%, 12/01/23 Series B, 4.25%, 12/01/23 Series C, AGMC Insured, 5.00%, 7/01/17 Nassau County Interim Finance Authority Revenue, Sales Tax Secured, Series H, AMBAC Insured, Pre-Refunded, 5.25%, 11/15/17 New York City GO, Fiscal 2004, Refunding, Series G, 5.00%, 8/01/14 Fiscal 2006, Series C, NATL Insured, 5.00%, 8/01/16 Fiscal 2006, Series G, 5.00%, 8/01/15 Fiscal 2008, Refunding, Series A, Sub Series A-1, 5.00%, 8/01/17 Fiscal 2008, Series E, 5.00%, 8/01/19 Fiscal 2008, Series L, Sub Series L-1, 5.00%, 4/01/23 Fiscal 2012, Series D, Sub Series D-1, 5.00%, 10/01/24 New York City HDC, MFHR, Series C-1, 5.00%, 11/01/24 New York City Health and Hospitals Corp. Revenue, Health System, Series A, 5.00%, 2/15/18 New York City IDA Civic Facility Revenue, Institute of International Education Inc. Project, 5.125%, 9/01/16 USTA National Tennis Center Inc. Project, Series A, AGMC Insured, 5.00%, 11/15/19 New York City IDAR, Capital Appreciation, Yankee Stadium Project, Pilot, Assured Guaranty, zero cpn., 3/01/21 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Refunding, Series EE, 5.00%, 6/15/28 6/15/29 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin New York Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2007, Series S-1, NATL RE, FGIC Insured, 5.00%, 7/15/18 Fiscal 2009, Series S-3, 5.00%, 1/15/22 Fiscal 2009, Series S-4, 5.00%, 1/15/20 Fiscal 2012, Series S-1, Sub Series S-1A, 5.00%, 7/15/26 New York City Transitional Finance Authority Revenue, Future Tax Secured, New York City Recovery, Sub Series 13, 5.00%, 11/01/22 Subordinate, Refunding, Series B, 5.00%, 11/01/22 Subordinate, Refunding, Series B, 5.00%, 11/01/23 Subordinate, Refunding, Series E, 4.50%, 11/01/19 Subordinate, Series A, Sub Series A-1, 5.00%, 5/01/22 Subordinate, Series B, Pre-Refunded, 5.00%, 11/01/22 Subordinate, Series B, Pre-Refunded, 5.00%, 11/01/23 Subordinate, Series E, Sub Series E-1, 5.00%, 2/01/23 New York City Trust for Cultural Resources Revenue, Museum of Modern Art, Refunding, Series One-A, 5.00%, 10/01/17 Whitney Museum of American Art, 5.00%, 7/01/21 New York Convention Center Development Corp. Revenue, Hotel Unit Fee Secured, AMBAC Insured, 5.00%, 11/15/20 New York State Dormitory Authority Lease Revenue, Master Boces Program, Delaware Chenango Madison Otsego Board of Cooperative Educational Services Issue, XLCA Insured, 5.00%, 8/15/21 Master Boces Program, The Sole Supervisory District of Madison and Oneida Counties Issue, AGMC Insured, 5.25%, 8/15/19 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/26 New York State Dormitory Authority Revenue, Department of Health, Refunding, 5.25%, 7/01/16 7/01/17 New York State Dormitory Authority Revenues, Department of Health, Refunding, 5.00%, 7/01/19 Department of Health, Refunding, Sub Series 2, NATL RE, FGIC Insured, 5.00%, 7/01/18 Hospital Insured Mortgage, Series A, AGMC Insured, 5.25%, 8/15/15 Insured Mortgage Hospital, Maimonides Medical Center, NATL Insured, Pre-Refunded, 5.00%, 8/01/17 Insured Mortgage Hospital, Maimonides Medical Center, NATL Insured, Pre-Refunded, 5.00%, 8/01/19 Memorial Sloan-Kettering Cancer Center, Series C, NATL Insured, 5.50%, 7/01/23 Mortgage Hospital, Montefiore Medical Center, NATL RE, FGIC Insured, 5.00%, 2/01/18 Municipal Health Facilities Improvement Program, Lease, New York City Issue, Series 1, 4.00%, 1/15/21 New York University, Series 1, AMBAC Insured, 5.50%, 7/01/18 Non-State Supported Debt, Bishop Henry B. Hucles Nursing Home Inc., 5.00%, 7/01/24 Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, Refunding, Series 1, 5.00%, 7/01/23 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Refunding, NATL Insured, 5.00%, 7/01/19 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Refunding, NATL Insured, 5.00%, 7/01/20 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Series A, 5.00%, 7/01/19 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Series A, 5.00%, 7/01/21 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.375%, 5/15/21 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.50%, 5/15/22 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.625%, 5/15/23 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.75%, 5/15/24 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Series 2, Sub Series 2-2, 5.00%, 1/15/21 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/23 Non-State Supported Debt, New York University, Series A, AMBAC Insured, 5.00%, 7/01/23 Non-State Supported Debt, North Shore Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/23 Non-State Supported Debt, North Shore Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/19 Non-State Supported Debt, North Shore Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/20 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/16 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/17 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/19 Non-State Supported Debt, Rochester Institute of Technology, Refunding, 5.00%, 7/01/24 Non-State Supported Debt, Rochester Institute of Technology, Refunding, 4.00%, 7/01/26 Franklin New York Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Non-State Supported Debt, School District Bond Financing Program, Series C, Assured Guaranty, 7.25%, 10/01/28 Non-State Supported Debt, School Districts Bond Financing Program, Series A, 5.00%, 10/01/24 Non-State Supported Debt, School Districts Bond Financing Program, Series A, AGMC Insured, 5.00%, 10/01/23 Non-State Supported Debt, School Districts Revenue, Bond Financing Program, Series A, AGMC Insured, 5.00%, 10/01/18 Non-State Supported Debt, School Districts Revenue, Bond Financing Program, Series A, AGMC Insured, 5.00%, 10/01/19 Non-State Supported Debt, School Districts Revenue, Bond Financing Program, Series A, AGMC Insured, 5.00%, 10/01/23 Non-State Supported Debt, School Districts Revenue, Bond Financing Program, Series A, Assured Guaranty, 5.00%, 10/01/24 Non-State Supported Debt, St. John's University, Series A, NATL Insured, 5.00%, 7/01/24 Non-State Supported Debt, Student Housing Corp., NATL RE, FGIC Insured, 5.25%, 7/01/22 Non-State Supported Debt, University of Rochester, Series A-1, 5.00%, 7/01/22 Non-State Supported Debt, Upstate Community Colleges, Refunding, Series B, NATL RE, FGIC Insured, 5.50%, 7/01/22 Secondarily Insured, City University, Consolidated Fifth General Resources, Refunding, Series B, BHAC Insured, 5.00%, 7/01/21 Secured Hospital, Catskill Regional Medical Center, NATL RE, FGIC Insured, Pre-Refunded, 5.25%, 2/15/18 State Supported Debt, City University System, Consolidated Fifth General Resolution, Series A, NATL RE, FGIC Insured, 5.50%, 7/01/22 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, NATL Insured, 5.00%, 7/01/21 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, NATL Insured, 5.00%, 7/01/22 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/19 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/20 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/21 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/19 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/20 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/21 State Supported Debt, Mental Health Services Facilities Improvement, Series E, NATL RE, FGIC Insured, 5.00%, 2/15/15 State Supported Debt, State University Educational Facilities Issue, Third General Resolution, Refunding, Series A, NATL RE, FGIC Insured, 5.50%, 5/15/21 State Supported Debt, State University Educational Facilities Issue, Third General Resolution, Refunding, Series A, NATL RE, FGIC Insured, 5.50%, 5/15/24 University of Rochester, Series A, Pre-Refunded, 5.25%, 7/01/21 New York State Dormitory Authority State Personal Income Tax Revenue, Education, Series D, 5.00%, 3/15/14 Education, Series F, 5.00%, 3/15/23 Education, Series F, Pre-Refunded, 5.00%, 3/15/23 Refunding, Series A, 5.00%, 2/15/21 Series A, Pre-Refunded, 5.00%, 2/15/21 New York State Environmental Facilities Corp. State Personal Income Tax Revenue, Series A, 5.00%, 12/15/21 New York State GO, Series E, 3.25%, 12/15/26 New York State Local Government Assistance Corp. Revenue, Refunding, Series E, FGIC Insured, 5.00%, 4/01/21 senior lien, Refunding, Series B-C/D, 5.00%, 4/01/20 New York State Municipal Bond Bank Agency Revenue, Series C, Sub Series C1, Assured Guaranty, 5.00%, 2/15/20 2/15/21 2/15/22 New York State Thruway Authority General Revenue, Series F, AMBAC Insured, 5.00%, 1/01/22 Series I, 5.00%, 1/01/25 New York State Thruway Authority Highway and Bridge Trust Fund Revenue, Second General, Refunding, Series B, AMBAC Insured, 5.00%, 4/01/21 Series B, 5.00%, 4/01/18 New York State Thruway Authority Revenue, Local Highway and Bridge Service Contract, Refunding, 5.00%, 4/01/20 New York State Thruway Authority Second General Highway and Bridge Trust Fund Revenue, Series A, 5.00%, 4/01/23 Series A, NATL Insured, Pre-Refunded, 5.00%, 4/01/22 Series B, 5.00%, 4/01/21 New York State Thruway Authority State Personal Income Tax Revenue, Transportation, Series A, 5.00%, 3/15/21 Franklin New York Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) 3/15/26 New York State Urban Development Corp. Revenue, Corporate Purpose, sub. lien, Series A, 5.125%, 1/01/22 Refunding, Series D, Assured Guaranty, 5.50%, 1/01/19 Service Contract, Refunding, Series A, Sub Series A-2, 5.00%, 1/01/22 Service Contract, Refunding, Series C, 5.00%, 1/01/22 State Personal Income Tax, Economic Development and Housing, Series A, Sub Series A-1, 5.00%, 12/15/22 State Personal Income Tax, Economic Development and Housing, Series A, Sub Series A-1, 5.00%, 12/15/23 State Personal Income Tax, State Facilities and Equipment, Series B, AGMC Insured, Pre-Refunded, 5.00%, 3/15/21 Niagara Falls Bridge Commission Toll Revenue, Bridge System, Series A, Assured Guaranty, 4.00%, 10/01/19 Niagara Falls Public Water Authority Water and Sewer System Revenue, Series A, Build America Mutual Assurance, 5.00%, 7/15/29 St. Lawrence County IDA Civic Facility Revenue, St. Lawrence University Project, Series A, 5.00%, 10/01/16 Suffolk County EDC Revenue, Catholic Health Services of Long Island Obligated Group Project, Refunding, 5.00%, 7/01/28 Suffolk County GO, Refunding, Series A, 5.00%, 4/01/19 Series A, 5.00%, 4/01/20 Series B, AGMC Insured, 5.25%, 5/01/15 Syracuse GO, Public Improvement, Refunding, Series B, Assured Guaranty, 4.00%, 4/15/16 4/15/18 Triborough Bridge and Tunnel Authority Revenues, General, Refunding, Series A, 5.00%, 1/01/27 Refunding, Sub Series A, Build America Mutual Assurance, 5.00%, 11/15/24 Ulster County GO, Public Improvement, Refunding, 5.00%, 11/15/24 11/15/28 Webster Central School District GO, Refunding, AGMC Insured, 5.00%, 6/15/14 Western Nassau County Water Authority Water System Revenue, AMBAC Insured, 5.00%, 5/01/19 Yonkers GO, Series A, AGMC Insured, 5.00%, 10/01/24 Series E, NATL Insured, 5.00%, 12/01/14 U.S. Territories 4.9% Puerto Rico 3.4% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, Series A, Assured Guaranty, 5.00%, 7/01/16 Puerto Rico Commonwealth GO, Public Improvement, Assured Guaranty, 5.25%, 7/01/18 Puerto Rico Commonwealth Highways and Transportation Authority Grant Anticipation Revenue, NATL Insured, Pre- Refunded, 5.00%, 9/15/17 Puerto Rico Commonwealth Highways and Transportation Authority Transportation Revenue, Refunding, Series N, Assured Guaranty, 5.50%, 7/01/21 Puerto Rico Commonwealth Infrastructure Financing Authority Special Tax Revenue, Refunding, Series C, BHAC Insured, 5.50%, 7/01/20 Puerto Rico Electric Power Authority Power Revenue, Refunding, Series NN, NATL Insured, 5.25%, 7/01/22 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Revenue, Ana G. Mendez University System Project, 5.00%, 3/01/16 3/01/21 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Series I, Pre-Refunded, 5.25%, 7/01/33 Puerto Rico Sales Tax FICO Sales Tax Revenue, Senior Series C, 5.00%, 8/01/22 U.S. Virgin Islands 1.5% Virgin Islands PFAR, Matching Fund Loan Notes, senior lien, AGMC Insured, 5.00%, 10/01/29 Refunding, Series B, 5.00%, 10/01/19 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $854,001,540) Short Term Investments 0.6% Municipal Bonds 0.6% New York 0.6% a New York City GO, Fiscal 2008, Series L, Sub Series L-6, Daily VRDN and Put, 0.01%, 4/01/32 Franklin New York Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) a Syracuse IDA Civic Facility Revenue, Syracuse University Project, Series A-2, Daily VRDN and Put, 0.03%, 12/01/37 Total Short Term Investments (Cost $5,500,000) Total Investments (Cost $859,501,540) 97.4% Other Assets, less Liabilities 2.6% Net Assets 100.0% $ a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. A BBREVIATIONS Selected Portfolio AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CDC IXIS Financial Guaranty EDC - Economic Development Corp. FGIC - Financial Guaranty Insurance Co. FICO - Financing Corp. GO - General Obligation HDC - Housing Development Corp. IDA - Industrial Development Authority/Agency IDAR - Industrial Development Authority Revenue IDC - Industrial Development Corp. MFHR - Multi-Family Housing Revenue MTA - Metropolitan Transit Authority NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PBA - Public Building Authority PFAR - Public Financing Authority Revenue XLCA - XL Capital Assurance Franklin New York Tax-Free Trust Notes to Statement of Investments (unaudited) Franklin New York Intermediate-Term Tax-Free Income Fund 1. ORGANIZATION Franklin New York Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin New York Intermediate-Term Tax-Free Income Fund (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At December 31, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2013, all of the Funds investments in financial instruments carried at fair value were valued using Level 2. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN NEW YORK TAX-FREE TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 27, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date February 27, 2014
